DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-53 are canceled; claims 61-65 are withdrawn; claims 66-74 and 95-100 are restricted; claims 54-60 and 75-94 are pending.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
I. RESTRICTION
Applicant argues, Additionally, this application is a divisional based on a Restriction requirement from Application 14/273,439. Based on this office action, this prior restriction is improper and the claims must be rejoined with the parent.
In response, as previously explained, this is not found persuasive because a) claim 66 recites, in part, transmitting a message packet to a communication node of a packet-based communication system for activating an automatic communication protocol and an automatic locator protocol, and a user unable to communicate; and then transmitting an automatic communication containing the location of the mobile communication device and an identifier of the mobile communication device, which is distinct from and is not required in claims 54 and 95; and b) claim 95 recites, in part, at least one fixed network node on a network executing a locator protocol to determine a geographic location of the first mobile device, operating to tag the first mobile device to 
The requirement is still deemed proper and the restriction is hereinafter maintained.
II. NONSTATUTORY DOUBLE PATENTING
	The nonstatutory double patenting rejection is hereinafter withdrawn. 
 III. INFORMALITIES OBJECTIONS 
The objection is hereinafter withdrawn. 
IV. 35 U.S.C. §112 REJECTION 
The rejection is hereinafter withdrawn.
V. REJECTIONS UNDER 35 U.S.C. §103
	A. INDEPENDENT CLAIM 54
Applicant argues, At no point does the operation of Jung disclose a short-range device initiating the transmitting of an emergency packet as claimed.
	In response, Jung discloses causing the short-ranged mobile device to initiate transmitting the emergency call packet ([0041] Then, the Bluetooth device 12 analyzes the message to recognize an emergency, and then makes an attempt to communicate with any nearby Bluetooth device). That is, the Bluetooth device upon analyzing the 
Applicant argues, the interpretation of an emergency key as a "condition input sensor device" is far too broad. By its own terminology the claim requires a "sensor device" examples of which are discussed in paragraph 0092. Interpreting the term "a condition input sensor device" as taught by an "emergency key" violates this principle, so this claim element is not taught by Jung. 
In response, para. [0092] discloses, in part, The AECI can also be interfaced with a device monitoring biological/medical or physical parameters, implementing the automatic emergency call protocol if a condition is met. This can be tied to pulse, temperature, respiration, or other parameters, including environmental conditions, such as G-force, temperature, or speed. Therefore, other parameters would have comprised a sensing of a user input such as emergency key. In addition, the emergency key is an action and/or condition being sensed by a device in order to carry out a function hence input sensor device associated with the short-ranged mobile device.
Applicant argues, Moreover, this key is located on the mobile communication device [Jung - 9[0039] and thus cannot teach the limitation "associated with the short-ranged mobile device."
In response, the claim does not recite “located on the short-range device” but instead, recites in part, causing the short-ranged mobile device to initiate transmitting the emergency call packet  with a condition input sensor device associated with the short-ranged mobile device, and as Jung discloses ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 
Applicant argues, Jung teaches against the claimed invention. A reference may be said to "teach away" from the claimed invention when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. 
In response, a reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not "criticize, discredit, or otherwise discourage" investigation into the invention claimed. 
Applicant argues, Examiner has only provided statements that are conclusory or recite some desired goal. These conclusions and desired goals have not been supported with any explicit analysis or articulated reasoning with some rationale underpinnings to support the conclusions or goals for combining the elements in these two references.
In response, the prior art Masi provides a reason and/or motivation for obviousness of modifying references as Jung reference does not explicitly disclose  performing a locator protocol to determine a geographic location data for the first communicating device in response to receipt of the emergency call packet. Hence as Masi teaches an apparatus comprises means for calculating position data and transmitting said data to central monitoring station therefore, it would have been obvious to a skilled artisan in the art to recognize the teaching and to adapt it to modify Jung 
Applicant argues, has the Examiner gone beyond this desired goal to explain sufficiently why one of ordinary skill in the art would have combined these two references, especially since neither the claims nor Jung have anything to do with monitoring anybody.
In response, Jung discloses para. [0006] an emergency rescue service is performed to locate a mobile terminal and transmit the position of the terminal into a nearby police station or a fire station when the terminal is periodically call-linked to a base station in case of an emergency, hence monitoring a user and/or terminal. As for the claims, claim 55 is dependent from claim 54 and recites, executing a tagging protocol to track and store the location of the first communicating device in real time. Thus, tracking is monitoring as claimed. 
Applicant argues, Examiner failed to provide a rational underpinning to achieve the legal conclusion of obviousness, but rather provided only conclusory statements in stating rejection.
In response, the prior art Masi provides a reason and/or motivation for obviousness of modifying references as Jung reference does not explicitly disclose  performing a locator protocol to determine a geographic location data for the first communicating device in response to receipt of the emergency call packet. Hence as Masi teaches an apparatus comprises means for calculating position data and transmitting said data to central monitoring station therefore, it would have been obvious to a skilled artisan in the art to recognize the teaching and to adapt it to modify Jung 
Applicant argues, in applying a prior art reference, the combination must not become inoperative for its intended purpose.
In response, both Jung and Masi are analogue art with similar component structures as well as functionalities, hence it would have been obvious that the hardware and software elements are implementable by a skilled artisan in the art without difficulty and it operative for its intended purpose.   
Applicant argues, Rai uses text messaging in a SMS-type messaging (stored information contained in record 104 is transmitted via the SMS-like signaling channel 106 to the base station 105 within which coverage area mobile terminal 101 is currently located. Rai - 0014).
In response, Rai discloses [fig 2 & 3] [0018] the header may contain the ESN of the mobile terminal if it is a cellular phone or some other identification.  With respect to the destination of the packet, each such packet will include a special identifier that marks that packet as being destined to a PSAP, hence reads on wherein the first communicating device in conjunction with a fixed network node transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to summon aid, without voice or text communication from the first communicating device, in a packet message format. 
B. INDEPENDENT CLAIM 76
Applicant argues, Jung never operates so that a first communication device transmits an emergency call packet that is triggered by a short- range device. Nor does 
In response, Jung as mapped to the claim limitations, a first communication device connected to a short-range wireless device ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513), the first communication device transmitting an emergency call packet ([0041] Then, the Bluetooth device 12 analyzes the message to recognize an emergency, and then makes an attempt to communicate with any nearby Bluetooth device) initiated by the short-ranged wireless device and related to an emergency condition ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513). That is, the MPU 300 of device 10, 14 (i.e., short-range wireless device) initiated by generating and transmitting emergency message to Bluetooth device 12. And, as for the short-ranged wireless device further comprising an interfaced at least one condition input sensor ([fig 5] at 501, emergency key, yes), the condition input sensor sensitive to a condition input indicating an emergency ([fig 5] at 501, emergency key, yes), that is, the emergency key is located on the device 10, 14. 
Applicant argues, Masi does not teach or disclose an emergency service; there is only a base monitoring station 50. It only monitors; the terminal never transmits an emergency call packet to a service. It does not function by "performing a locator 
In response, Masi discloses on page 1, field of the invention, detecting and confirming presence of individual e.g. for person confined within pre-designated location such as police surveillance, and patients affected by dangerous infective pathology, through communication network e.g. global system for mobile communication (GSM) network, local area network (LAN), wide area network (WAN), short range radio communication (SRRC) network, intranet, internet, general packet radio services (GPRS) network, hence applicable to emergency service. Masi discloses fig 1, page 4, 24-25, calculating position data, transmitting said data to central monitoring station, page 12, 15-20, GPS position data sent via communication network GSM, GPRS and page 12, 20-23, geographical data is immediately displayed by an icon on the digital maps, hence performing a locator protocol in association with the first communication device to determine a current geographic location data for the first communication device. 
Applicant argues, Rai uses SMS messages, so it cannot teach a communication using no voice or text, and because Masi only discloses monitoring a presence, no locator protocol is disclosed.
In response, Rai discloses [fig 2 & 3] [0018] the header may contain the ESN of the mobile terminal if it is a cellular phone or some other identification.  With respect to the destination of the packet, each such packet will include a special identifier that marks that packet as being destined to a PSAP, hence reads on wherein the first communicating device in conjunction with a fixed network node transmits at least the 
C. INDEPENDENT CLAIM 83
See responses above.
D. DEPENDENT CLAIMS
Claims 55-60, 77-82, and 84-95, depend from independent claims 54, 76, and 83  which are made obvious by the combination of the cited prior art as stated in the Office Action and the response to arguments above. Therefore, the rejections of the claims are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 54, 75-76, 83, 90 and 93 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010 in view of Masi, International Publication No. WO 2004/100101 and further in view of Rai et al., US 2005/0070315.   
Claim 54, Jung discloses a method for automatically making an emergency call in an IP data packet-based communication system, comprising the steps of: 
transmitting an emergency call packet from a first communicating device ([0041] Then, the Bluetooth device 12 analyzes the message to recognize an emergency, and then makes an attempt to communicate with any nearby Bluetooth device.  Related operations will be described in detail in reference to FIG. 6. [0046] controller 406 proceeds to step 611 to transmit the packet containing the position information of the terminal to the nearby Bluetooth device via the ACL link at a certain period.  Herein, the packet containing the position information of the terminal may be transmitted into a Bluetooth device having a certain IP address or be broadcasted to a number of nearby Bluetooth devices), the transmitting initiated by a connected short-ranged mobile device relating to an emergency ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513); 
causing the short-ranged mobile device to initiate transmitting the emergency call packet ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513) with a condition input sensor device associated with the short-ranged mobile device ([fig 5] at 501, emergency key, yes); 
but is silent on, 

wherein the first communicating device in conjunction with a fixed network node transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to summon aid, without voice or text communication from the first communicating device, in a packet message format.  
However, as Masi discloses performing a locator protocol to determine a geographic location data for the first communicating device in response to receipt of the emergency call packet ([fig 1] Page 4, 24-25, calculating position data, transmitting said data to central monitoring station, Page 12, 15-20).   
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Masi invention to include the claimed limitation(s) so as to determine location of a monitored person of interest.
But Jung and Masi invention is silent on,
wherein the first communicating device in conjunction with a fixed network node transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to summon aid, without voice or text communication from the first communicating device, in a packet message format.    
However, as Rai discloses wherein the first communicating device in conjunction with a fixed network node transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to summon 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Masi invention with Rai invention to include the claimed limitation(s) so as the system can assist with an emergency by sending an emergency information packet to Public Safety Answering Point (PSAP) in order to get appropriate aid needed. 
Claim 75, Jung as modified discloses the method of Claim 54, further comprising: automatically generating voice or text data at a fixed node on the packet-based communication system to report an emergency event to a call center (Jung [0047] Then information (ID, position information, etc.) related to the Bluetooth device 12 requesting an emergency rescue can also be transferred to the police and fire stations.).  
Claim 76, Jung discloses a system for automatically making an emergency call in an IP data packet-based communication system, comprising: 
a first communication device connected to a short-range wireless device ([fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513), the first communication device transmitting an emergency call packet ([0041] Then, the Bluetooth device 12 analyzes the message to recognize an emergency, and then makes an attempt to communicate with any nearby Bluetooth device) initiated by the short-ranged wireless device and 
the short-ranged wireless device further comprising an interfaced at least one condition input sensor ([fig 5] at 501, emergency key, yes), the condition input sensor sensitive to a condition input indicating an emergency ([fig 5] at 501, emergency key, yes); 
but is silent on, 
a node on an IP data packet-based communication network in communication with the first communication device performing a locator protocol in association with the first communication device to determine a current geographic location data for the first communication device; 
wherein the IP data packet-based communication network transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to an emergency service, without voice or text communication from the first communication device, in an IP-packet message format.  
However, as Masi discloses a node ([fig 1] central monitoring station 50, base station 60) on an IP data packet-based communication network ([fig 1] Page 12, 15-20, GPS position data sent via communication network GSM, GPRS) in communication with the first communication device ([fig 1] Page 4, 24-25, calculating position data, transmitting said data to central monitoring station, Page 12, 15-20, GPS position data sent via communication network GSM, GPRS) performing a locator protocol in association with the first communication device to determine a current geographic 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung invention with Masi invention to include the claimed limitation(s) so as to determine location of a monitored person of interest.
But Jung and Masi invention is silent on,
wherein the IP data packet-based communication network transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to an emergency service, without voice or text communication from the first communication device, in an IP-packet message format indicating an emergency.  
However, as Rai discloses wherein the IP data packet-based communication network transmits at least the geographic location data derived at least in part from a radiolocation and/or GPS method via the locator protocol to an emergency service ([fig 2] geo-location information), without voice or text communication from the first communication device, in an IP-packet message format ([fig 2 & 3] [0018] the header may contain the ESN of the mobile terminal if it is a cellular phone or some other identification.  With respect to the destination of the packet, each such packet will include a special identifier that marks that packet as being destined to a PSAP) indicating an emergency ([0005] one or more packets are marked in their headers as being emergency 911 (E911) packets).  

Claim 83, see claim 54 for the rejection a wireless communication system comprising a network interfaced with a plurality of mobile communication device ([0028] As illustrated in FIG. 1, three piconets (i.e. piconets A, B and C) are associated to constitute one scatternet, in which the master of each of the piconets serves as the first Bluetooth device.  The first Bluetooth device operating as the master of the piconet A serves as a slave of the piconet B), comprising: 
a wireless communication network receiving a first data packet from a first mobile communication device indicating an emergency by a detected condition; 
the wireless communication system executing a locator protocol to determine a geographic location of the first mobile communication device using at least partially a GPS derived location and/or a radiolocation technique; 
wherein the first data packet's address routes the first data packet to an emergency service to respond by dispatching emergency aid, without using voice or text communication from the first mobile communication device, toward the geographic location.  
Claim 90, Jung as modified discloses the system of Claim 83, wherein a wireless sensor wirelessly interfaced with the first mobile communication device provides a signal input for the detected condition (Jung [fig 5] at 513, [0041] the MPU 300 
Claim 93, Jung as modified discloses the system of Claim 83, wherein a fixed node on the wireless communication network executes a 911 call using a network formatted audio or text communication (Rai [0021] MSC 303 can transmit the E911 packets to its nearest PSAP 305 using various methodologies of transport.  For example, if PSAP 305 has the capability to receive SMS-type of messages over wireless signaling channels).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung and Masi invention with Rai invention to include the claimed limitation(s) so as the system is able to send an emergency packet to Public Safety Answering Point (PSAP) using different types of communications thereby optimizing system performance. 
Claim(s) 55 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Demello et al., US 2001/0036224. 
Claim 55, Jung as modified discloses the method of Claim 54, further comprising the step of: 
but Jung, Masi and Rai invention is silent on, 
executing a tagging protocol to track and store the location of the first communicating device in real time.  

Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Demello invention to include the claimed limitation(s) so as the system can collect user location positioning data in order to provide service information as suitable for a situation. 
Claim 77, see claim 55 for the rejection, Jung as modified discloses the system of Claim 75, further comprising: the node executing a tagging protocol to track and store the location of the first communication device in real time.  
Claim(s) 56-57, 78-79 and 86-87 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Chmaytelli et al., US 2006/0223494. 
Claim 56, Jung as modified discloses the method of Claim 54, further comprising the step of: 
but Jung, Masi and Rai invention is silent on, 

tagging the second mobile communicating device.  
However, as Chmaytelli discloses executing a locator and identifying protocol to locate ([0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude and a radius for desired audience) and identify any second mobile communicating device within at least a predetermined radius centered on the first communicating device ([0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude and a radius for desired audience); and 
tagging the second mobile communicating device ([0054] all active clients within a five mile radius of a kidnapping could receive an announcement describing information that could aid in capturing the kidnapper (e.g., description of the victim, license number, and the like)).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Chmaytelli invention to include the claimed limitation(s) so as the system can identify client devices within a specific area in order to receive relative emergency message from the system. 
Claim 57, Jung as modified discloses the method of Claim 54, further comprising the step of: 

executing a virtual, mobile emergency alarm protocol to communicate to a plurality of mobile communication devices within a designated radius centered on the first communication device that an emergency call has been initiated.  
However, as Chmaytelli discloses executing a virtual, mobile emergency alarm protocol to communicate to a plurality of mobile communication devices within a designated radius centered on the first communication device that an emergency call has been initiated ([0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude and a radius for desired audience, [0054] all active clients within a five mile radius of a kidnapping could receive an announcement describing information that could aid in capturing the kidnapper (e.g., description of the victim, license number, and the like)).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Chmaytelli invention to include the claimed limitation(s) so as the system can broadcast emergency message from the system to all devices within a radius of an area for warning of a danger. 
Claim 78, see claim 56 for the rejection, Jung as modified discloses the system of Claim 76, further comprising: 
the node executing a locator and identifying protocol to locate and identify any second mobile communication device within at least a predetermined radius centered on the first communication device; and 9Attorney's Docket No. PIPES-12DIV 

Claim 79, see claim 57 for the rejection, the system of Claim 75, further comprising: 
the IP data packet-based communication network executing a virtual, mobile emergency alarm protocol to communicate to a plurality of mobile communication devices within a designated radius centered on the first communication device that an emergency call packet has been transmitted.  
Claim 86, Jung as modified discloses the system of Claim 83, further comprising: 
store an identity and geographic location in a database (Rai [0026] the information to the PSAP enable the information to be digitally stored, allowing for the retrieval of this information, which is also time stamped).  
But Jung, Masi and Rai invention is silent on,
the wireless communication network executing the locator protocol to identify and determine the geographic location of all mobile communication devices located within a specified geographic radius centered on the first mobile communication device, and 
However, as Chmaytelli discloses the wireless communication network executing the locator protocol to identify ([0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude and a radius for desired audience) and determine the geographic location of all mobile communication devices located within a specified geographic radius centered on the first mobile communication device ([0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Chmaytelli invention to include the claimed limitation(s) so as the system can identify client devices within a specific area in order to receive relative emergency message from the system. 
Claim 87, Jung as modified discloses the system of Claim 83, further comprising: 
but Jung, Masi and Rai invention is silent on,
the wireless communication device identifying and tagging any second mobile communication device remaining within a predetermined radius centered on an already tagged first mobile communication device for a predetermined elapsed period of time.  
However, as Chmaytelli discloses the wireless communication device identifying and tagging any second mobile communication device remaining within a predetermined radius centered on an already tagged first mobile communication device for a predetermined elapsed period of time ([0054] all active client devices that are within the location range specified by the sender can receive the announcement.  For example, all active clients within a five mile radius of a kidnapping could receive an announcement describing information that could aid in capturing the kidnapper (e.g., description of the victim, license number, and the like).  As a further refinement, the emergency announcement can be both limited by location and sent only in a specific time window).  
.
Claim(s) 58 and 80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Emigh et al., US Patent No. 7,330,112. 
Claim 58, Jung as modified discloses the method of Claim 54, further comprising the step of: 
but Jung, Masi and Rai invention is silent on, 
executing a security alert protocol, wherein an associated telecommunication system stores at least one detected communicating device identifier indexed against an alert identifier associated with a watch list to tag said detected communicating device.  
However, as Emigh discloses executing a security alert protocol ([fig 13] 1301, automatically identifiable device/object detetcted by LAD), wherein an associated telecommunication system stores at least one detected communicating device identifier indexed against an alert identifier ([fig 13] 1302 extract device identity) associated with a watch list ([fig 13] 1303, consult watch list) to tag said detected communicating device ([fig 13] 1304, identity on watch list, 1305, issue alert).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with 
Claim 80, see claim 58 for the rejection, the system of Claim 75, further comprising: the IP data packet-based communication network executing a security alert protocol, wherein the network stores at least one detected communicating device identifier indexed against an alert identifier associated with a watch list to tag said detected communicating device.  
Claim(s) 59 and 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Ainsworth et al., US 2007/0290836. 
Claim 59, Jung as modified discloses the method of Claim 54, further comprising the step of: 
but Jung, Masi and Rai invention is silent on, 
identifying and tagging a third communicating device remaining within a predetermined radius centered on the second tagged communicating device for a predetermined elapsed period of time.  
However, as Ainsworth discloses identifying and tagging a third communicating device remaining within a predetermined radius centered on the second tagged communicating device for a predetermined elapsed period of time ([0065] if the request is for temperature information from sensors within a 2 mile radius of a specified item tracking device 102a, then rules engine 208 looks for the item tracking devices 102, 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Ainsworth invention to include the claimed limitation(s) so as the system can use a tagged device to tag and track other devices within an area of interest in order to provide network information. 
Claim 81, see claim 59 for the rejection, the system of Claim 78, further comprising: 
the IP data packet-based communication network identifying and tagging any third communication device remaining within a predetermined radius centered on an already tagged first or second communication device for a predetermined elapsed period of time.  
Claim(s) 60, 82 and 89 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Banet et al., US 2005/0202801. 
Claim 60, Jung as modified discloses the method of Claim 54, wherein the condition input includes 
but Jung, Masi and Rai invention is silent on, 
at least one of the following: 

However, as Banet discloses a pulse input ([0046] body sensors 54 and 55 supervise the heartbeat).
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Fukuhara and Couronne invention with Banet invention to include the claimed limitation(s) so as the system is enabled to detect a medical condition such as heartbeat in order to provide an emergency treatment and/or rescue. 
Claim 82, see claim 60 for the rejection, Jung as modified discloses the system of Claim 75, wherein the at least one condition input sensor includes at least one of the following: 
an audio input sensor; a pulse input sensor; a temperature input sensor; a respiration input sensor;10Attorney's Docket No. PIPES-12DIV a biological input sensor; a medical input sensor; a G-force input sensor; a temperature input sensor; a speed input sensor; an environmental input sensor; or a physical parameter input sensor such as a depressed button.  
Claim 89, see claim 60 for the rejection, Jung as modified discloses the system of Claim 83, wherein the detected condition comprises at least one of the following – 
an audio input; a pulse input; a temperature input; a respiration input; a biological input; a medical input; a G-force input; a temperature input;13Attorney's Docket No. PIPES-12DIV a speed input; an environmental input; or a physical parameter input.  
Claim(s) 84 and 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Caci, US 2004/0087316.  
Claim 84, Jung as modified discloses the system of Claim 83, further comprising: 
wherein the first data packet (Jung [fig 5] at 513, [0041] the MPU 300 generates an emergency-informing message to be transmitted to the Bluetooth device 12 in step 513) and the second data packet comprise signaling messages (Masi ([fig 1] Page 4, 24-25, calculating position data, transmitting said data to central monitoring station, Page 12, 15-20).  
But Jung, Masi and Rai invention is silent on, 
the wireless communication network tagging the first mobile communication device so as to continually and periodically transmit a second data packet comprising current geographic location data of the first mobile communication device for use by the emergency service. 
However, as Caci discloses the wireless communication network tagging the first mobile communication device so as to continually and periodically transmit a second data packet comprising current geographic location data of the first mobile communication device for use by the emergency service ([0047] Tracking beacon signal 264 carries this location data information at regular intervals to communication tower 202, where tower location receiver 252 receives tracking beacon signal 264, decodes tracking beacon signal 264, and forwards the location data to PSAP GIS network 258).
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with 
Claim 88, Jung as modified discloses the system of Claim 84, wherein the first mobile communication device transmits the second data packet (Masi ([fig 1] Page 4, 24-25, calculating position data, transmitting said data to central monitoring station, Page 12, 15-20). Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Caci invention to include the claimed limitation(s) so as to inform the system with the location in order to obtain necessary response to the situation.  
Claim(s) 85 and 91 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO 2004/100101 and Rai et al., US 2005/0070315 in view of Chmaytelli et al., US 2006/0223494 and further in view of Caci, US 2004/0087316.  
Claim 85, Jung as modified discloses the system of Claim 83, further comprising: 
but Jung, Masi and Rai invention is silent on, 
the wireless communication network tagging a second mobile communication device using the geographic location of the first mobile communication device so as to continually and periodically transmit a third data packet comprising current geographic location data of the second mobile communication device.  
However, as Chmaytelli discloses the wireless communication network tagging a second mobile communication device using the geographic location of the first mobile communication device ([0054] sender can determine the target audience based upon 
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi and Rai invention with Chmaytelli invention to include the claimed limitation(s) so as the system can identify client devices within a specific area in order to receive relative emergency message from the system. 
But Jung, Masi, Rai and Chmaytelli invention is silent on,
so as to continually and periodically transmit a third data packet comprising current geographic location data of the second mobile communication device.  
However, as Caci discloses so as to continually and periodically transmit a third data packet comprising current geographic location data of the second mobile communication device ([0047] Tracking beacon signal 264 carries this location data information at regular intervals to communication tower 202, where tower location receiver 252 receives tracking beacon signal 264, decodes tracking beacon signal 264, and forwards the location data to PSAP GIS network 258).
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi, Rai and Chmaytelli invention with Caci invention to include the claimed limitation(s) so as the system is able 
Claim 91, Jung as modified discloses the system of Claim 85, further comprising: 
the wireless communication network identifying and tagging a third mobile communication device remaining within a predetermined radius centered on an already tagged second mobile communication device for a predetermined elapsed period of time (Chmaytelli [0054] sender can determine the target audience based upon the location of the client device and/or the time of the event.  For example, the sender can specify latitude and longitude and a radius for desired audience, all active clients within a five mile radius of a kidnapping could receive an announcement describing information that could aid in capturing the kidnapper (e.g., description of the victim, license number, and the like)) so as to continually and periodically transmit a fourth data packet comprising current geographic location data of the third mobile communication device (Caci [0047] Tracking beacon signal 264 carries this location data information at regular intervals to communication tower 202, where tower location receiver 252 receives tracking beacon signal 264, decodes tracking beacon signal 264, and forwards the location data to PSAP GIS network 258). Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi, Rai and Chmaytelli invention with Caci invention to include the claimed limitation(s) so as the system is able to continue tracking and updating with the location in order to provide an emergency treatment and/or rescue.  
Claim(s) 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jung, US 2003/0125010, Masi, International Publication No. WO . 
Claim 92, Jung as modified discloses the system of Claim 91, 
but Jung, Masi, Rai, Chmaytelli and Caci invention is silent on,
wherein the third and fourth data packets comprise a signaling message.  
However, as Kim discloses wherein the third and fourth data packets comprise a signaling message ([0036] an emergency alert message, channel & program guide information and the like is multiplexed with the A/V broadcast signal to be transmitted in a transport packet form).  
Therefore, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify the Jung, Masi, Rai, Chmaytelli and Caci invention with Kim invention to include the claimed limitation(s) so as the system is able to transport emergency message in packet form to devices according to system broadcast signal. 

Allowable Subject Matter
Claim 94 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and in complying with any other issues/correction(s) as required.
Claim 94, the system of Claim 83, further comprising: 

the first mobile communication transmitting a message requesting a caller to contact police or an emergency call center.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DINH NGUYEN/Primary Examiner, Art Unit 2647